DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 03/09/2022. Presently, claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2005/0130725 to Creamer in view of US Patent No. 9,839,809 to Wohl and US Patent No. 8,668,561 to Hansen.
	With regard to claim 1, Creamer discloses a computer-implemented method comprising: identifying, by analyzing video and statistical data of a real-world activity, a real-world scenario that is within a threshold similarity of the analyzed video and statistical data of the real-world activity (0026-0028); applying the real-world scenario to a game application that uses the real-world activity as a data source, the applying comprising altering a calculation of a physics engine, the physic engine simulating an object portrayed in the game application, the altered parameter affecting a motion of the object being simulated to increase a likelihood of a result consistent with the real-world scenario (0018; 0026-0028; 0043; 0045; 0048; as just one example, “For example, if a player is injured during the live sporting event 160, the live data input processor 165 can automatically generate suitable health parameters, fatigue characteristics, unavailability timers, and the like for that player. This data from the live data input processor 165 can be used by the gaming engine 120 to adjust the behavior and/or capabilities of a related virtual player in near real time,” (0027). That is a player can be considered to be an object portrayed in the game and the physics of how the player acts changes 
	Creamer is not explicitly clear about analyzing audio data. However, Wohl teaches analyzing audio data including correlating that audio data to a real-world scenario that is within a threshold similarity of the audio data (col. 42, lines 46-50; col. 42, line 54 – col. 43, line 16; col. 44, lines 21-42).
	Creamer does not appear to explicitly disclose that the calculation performed by the physics engine is changed. However, Hansen teaches applying the real-world scenario to a game application uses the real-world activity as a data source, the applying comprising altering a calculation performed by a physics engine, the physics engine simulating an object portrayed in the game application, the altered parameter affecting a motion of the object being simulated to increase a likelihood of a result consistent with the real-world scenario (col. 11, lines 13-56; “For example, where it is wet, cold, windy, or snowing in real-life and such environmental attributes are incorporated into the video game parameters, such visual conditions can effect video game character parameters by causing a higher (or lower) likelihood of fumbles, slips, inaccuracy, or missed shots, for example. Any performance effect that would occur in real-life as a result of the environmental conditions can be incorporated into the video game parameters and affect the video game character performance.” Col. 11, lines 34-39).
	With regard to claim 2, the combination of Creamer and Wohl teaches that the video, audio and statistical data comprises data of a player participating in the real-world activity (Creamer at 0018; 0026-0028; 0043; 0045; 0048; Wohl at col. 42, lines 46-50; col. 42, line 54 – col. 43, line 16; col. 44, lines 21-42).
	With regard to claim 3, Creamer discloses that the applying the real-world scenario to the game application further comprises adjusting a set of player capability data of the game application, 
	With regard to claim 5, Creamer discloses that the applying the real-world scenario to the game application further comprises adjusting an output of a user interface of the game application, the adjusted output intended to alter an experience of a gamer using the game application (0027; 0045; 0048).
	Claims 7-11 are claims that mirror claims 1-5 and are rejected in like manner.
	With regard to claim 13, Creamer discloses that the stored program instructions are stored in the at least one of the one or more storage media of a local data processing system, and wherein the stored program instructions are transferred over a network from a remote data processing system (fig. 1 wherein even if it is found that the entirety of the program must be downloaded rather than just events, the fact that Creamer clearly discloses that data can be downloaded would make it obvious to download other data for the purposes of allowing the game data to be used in other computer terminals and thus allowing additional players to play).
	With regard to claim 14, Creamer discloses that the store program instructions are stored in the at least one of the one or more storage media of a server data processing system, and wherein the stored program instructions are downloaded over a network to a remote data processing system for user in a computer readable storage device associated with the remote data processing system (fig. 1; 0021).
	With regard to claim 15, Creamer discloses that the computer program product is provided as a service in a cloud environment (fig. 1; 0021).
	Claims 16-21 are mirrors of claims 1-5 and are rejected in like manner.
	It would have been obvious to one of ordinary skill in the art at the time this application was effectively filed to combine the teachings of Wohl with the disclosure of Creamer so that additional See Wohl at col. 44, lines 21-42). 
	It would have been obvious to one of ordinary skill in the art at the time this application was effectively field to combine the teachings of Hansen with the disclosure of Creamer in order to make the video game more realistic. That is not only does the player see that it is raining in their video game, but the fact that it is wet changes how the game is played thus causing more slips, mistakes, etc. (See Hansen at col. 11, lines 13-56).
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Creamer in view of Wohl and Hansen as applied to claims 1 and 7 above, and further in view of US Patent Application Publication No. 2018/0132776 to Flickinger.
 	With regard to claims 6 and 12, Creamer does not appear to explicitly disclose analyzing video, audio, and statistical data of a gamer. However, Flickinger teaches identifying, by analyzing video, audio, and statistical data of a gamer using the game application a gamer scenario that is within a threshold similarity of the analyzed video, audio, and statistical data of the gamer; and applying the gamer scenario to the game application, the applying comprising adjusting an output of a user interface of the game application, the adjust output intended to alter a sentiment of the gamer (figs. 1, 5B; 0010; 0045-0046; 0087).
	It would have been obvious to one of ordinary skill in the art at the time this application was effectively filed to combine the teachings of Flickinger with the disclosure of Creamer in order for a gamer to determine how the present game is affecting them and thus need to relax their tension and/or anger (See Flickinger at Fig. 5B).
Response to Arguments
The rejection based on 35 USC 101 has been withdrawn as Applicant has shown that their specification has an explicit definition that excludes transitory signals from being covered.
With regard to the prior art, Applicant’s arguments have been considered, however, the rejection above has been modified to include Hansen which reads on the currently amended claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/Jay Trent Liddle/            Primary Examiner, Art Unit 3715